PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application No. 16/436,100			:
Takagi, et al.						: DECISION ON REQUEST
Filed: June 10, 2019					: UNDER 37 CFR 5.25
Attorney Docket No. 003412US			:     
     

Title of Invention: CELL CONTAINED CONTAINER AND CELL CONTAINED CONTAINER PRODUCING METHOD, AND CELL CHIP

This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed on March 25, 2022, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  This is also responsive to applicant’s request for “[…] expedited handling…”, filed on March 25, 2022, of the petition under 37 CFR 5.25; the request is being treated as a petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 5.25.

The petition under 37 CFR 1.182 is GRANTED.1

The petition under 37 CFR 5.25 is DISMISSED.

37 CFR § 5.25 requires the following:

	(a)	
A listing of each foreign country in which the unlicensed patent application material was filed.
The dates on which the material was filed in each country,
A verified statement (oath or declaration) containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
The required fee (§ 1.17(g)).



The petition is dismissed since the requirements of 37 CFR 5.25(a)(3)(iii), and 37 CFR 5.25(b) have not been fully met.  

As to 37 CFR 5.25(a)(3)(iii), it is noted that the verified statement should be by the person, or persons, who had direct knowledge and made the decision to the file in a foreign country before securing a foreign filing license.  Further, the statement should reference the proscribed filing and the actual circumstances of its filing.  Verified statements from Koichi.Hirota, Patent Attorney of Hirota, Nagare, and Associates, and Masatoshi Tachino, Patent Paralegal of Hirota, Nagare, and Associates were provided with the petition setting forth the understanding of Hirota and Tachino of the circumstances under which the proscribed Japanese application was filed on March 20, 2019.  Yet, no verified statement from the authorized representatives of the applicants, Ricoh Company, Ltd. and Elixirgen Scientific, Inc., that authorized the proscribed application to be filed accompanied the petition.  The renewed petition under 37 CFR 5.25 must be accompanied by a verified statement from the authorized representatives of the applicants that instructed the proscribed application to be filed setting forth their understanding of circumstances under which the proscribed application was filed.  The verified statement(s) must also indicate whether, at the time the proscribed application was filed, the authorized representatives of the applicants were aware of the foreign filing license requirement.  The verified statement must be accompanied by any documentary evidence that may be available that corroborates the statements made.

Further, as to the requirements 37 CFR 5.25(a)(3)(iii), the showing in the petition and verified statement of error as contemplated by 37 CFR 5.25 is incomplete in that it does not explain what, if any, the procedures of the applicants and/or Hirota were for determining whether a foreign filing license required, and for obtaining the same, before an application is filed abroad.  The petition does not explain whether, in its general procedures, the applicant and/or Dr. Trinks had stated procedures for determining whether a foreign filing license required, and for obtaining the same, before an application is filed.  Further, the petition does not explain whether any checks were in place to prevent an application from being filed abroad without the required foreign filing license. Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of the procedures of the applicant and/or Hirota, Nagare, and Associates were for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained and why such checks failed in this instance.  Additionally, applicant is required to inform the Office whether the filing of the proscribed Japanese application was the first occasion on which applicants first foreign filed an application the subject matter of which had an inventive 

As to the requirements of 37 CFR 5.25(b), it is noted that a grantable petition under 37 CFR 5.25 requires a showing of facts rather than a mere allegation of action through error.  Further, the 
showing of facts as to the nature of the error should include statements by those per-sons having personal knowledge of the acts regarding filing the proscribed application and the discovery of the proscribed nature of the foreign application and should be accompanied by copies of any necessary supporting documents.  As to this, it is noted that the verified statement of Koichi Hirota informs that Hirota filed an amendment in the proscribed Japanese application on June 3, 2019, to add Dr. Minoru Ko to the Japanese application, and that Dr. Ko was located in the United States at the time Dr. Ko’s inventive contribution was made.2 As noted above, a grantable petition under 37 CFR 5.25 requires that petitioner make a showing that the proscribed applications were filed through error.  In this instance, the showing required under 37 CFR 5.25(b) would include copies of any communications or e-mails that may be available to petitioner that corroborate the statements made to include a copy of the June 19, 2019, amendment to the Japanese application. The renewed petition must be accompanied by a copy of the aforementioned. Redaction of the document to exclude material that is not pertinent to the inquiry under 37 CFR 5.25 is appropriate. 

Further, as to the requirements of 37 CFR 5.25(b), the renewed petition must be accompanied by copies of the letter of transmittal or instructions for filing from the applicants to Hirota, Nagare, and Associates instructing Hirota, Nagare, and Associates to file the application on behalf of the applicants.  If no written instructions were given by the applicants, the renewed petition must so state.

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a).

The renewed petition may be submitted by EFS-WEB, mail,3 hand-delivery,4 or facsimile.5  






/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
        
            
        
            
        
            
    

    
        1 The authorized deposit account is charged $210.00 for the fee under 37 CFR 1.7(g) required to accompany the petition under 37 CFR 1.182.
        2 “Declaration of Koichi Hirota in Support of Petition for Expedited Retroactive Foreign Filing License”, filed March 25, 2022, p. 3. 
        
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.